Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,862,308 (“the ‘308 patent”). This application was filed 11/15/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Also in light of the effective filing date of the ‘308 patent the AIA  first to file provisions govern.
Applicant filed a preliminary amendment on 11/15/2019, in which claim 1 was amended, claim 3 canceled, and claims 11-17 were added. Claims 1, 2, and 4-17 are pending.

Claim Construction 112(f)
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Because it is a close case, the following limitations require further consideration. The same limitation is found in independent claims 1 and 14, and nothing else in those claims or the dependent claims changes the analysis, therefore the below applies to all claims.

wherein the BSD module includes: 
a printed circuit board (PCB) installed on an inner surface of the mounting groove; 
one or more light sources mounted on a surface of the PCB to irradiate light; and 
a lens installed in front of the light sources to direct light irradiated from the light sources in a predetermined direction,” 
As to prong A, the term “means” is not used, but instead it is claimed as a “module.” A module is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “module” has often been deemed to be this type of generic placeholder. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is “configured to provide a warning regarding a danger in a blind spot on a rear lateral side of a vehicle.” Prong B is met.
As to prong C, the term is additionally modified by structure, a PCB, one or more light sources, and a lens. It is apparent that these elements are what “provide[s] a warning regarding a danger in a blind spot” and therefore are sufficient structure for performing the claimed function. Prong C fails and 112(f) is not invoked. 

Claim Rejections - 35 USC § 251
Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 251 for a defective reissue declaration. The error statement in the declaration merely states “Claim 1 is broadened.” This is not sufficient 1 would be “Claim 1 is broadened because the requirement has been removed from claim 1 and new claim 14 that the lens includes a guide rib that protrudes toward the PCB, wherein a tip end of the guide rib contacts the PCB. This feature was not required for patentability, therefore the claims were unduly limited.”

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02 II.
As to (1), current independent claims 1 and 14 are each broader than independent claim 1 of the original patent. As compared to the original patent these claims do not require a number of features as will be discussed below as to (2) and (3). 
As to (2), the original prosecution of application 14/802,490, which became the ‘308 patent, progressed until a final Office action was mailed 8/31/2017. The examiner rejected all pending claims 1, 3, 4, and 7-13 under consideration as obvious over various references, including references to Foote and Minikey applied against claim 1. Applicant’s after-final amendment filed 10/27/2017 was entered and the examiner issued a notice of allowance on 11/8/2017. Thus, we must look more closely at the 10/27/2017 amendment and arguments.
In the 10/27/2017 amendment, applicant added the following limitations to claim 1:
“[(a)] wherein the mounting groove is open on one side, and the BSD module is mounted in the mounting groove through the open side, and 

Applicant specifically argued that Foote and Minikey, which had previously been used to reject claim 1, failed to teach these limitations. It is apparent then that all of these features added by amendment on 10/27/2017 are surrender generating limitations. They were added to secure allowance and argued to be missing from the art.
Present claims 1 and 14 do not include these surrender generating limitations. They are therefore broader than original claim 1 in that they lack all of these features. 
As to (3), the analysis is a bit different between claims 1 and 14.
As to claim 1, there is no indication that claim or any of its dependent claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture. See MPEP 1412.02 II.C. Claim 1 is narrowed in some respects, but not in ways related to the surrender generating limitations, which are completely removed. In light of the above applicant has recaptured subject matter surrendered during the original prosecution. Claims 1, 2, and 4-13 are rejected. Applicant should add the amendatory material from the 10/27/2017 amendment to claim 1, or could add material similar to that found in claim 14, discussed below.
As to claim 14, limitation (b) from original patent claim 1 in the above quote has been completely removed. Limitation (a) has been partially removed. Limitation (a) reads “wherein the mounting groove is open on one side, and the BSD module is mounted in the mounting groove through the open side.” Claim 14 requires “wherein the mounting groove is open toward the front surface of the BSD-integrated mirror holder that faces the mirror without communicating with a back surface of the BSD-integrated mirror holder” and also that the BSD module is disposed in the mounting groove. So claim 14 retains the requirement that the Mostafazadeh, 643 F.3d at 1361. 
Turning to the prior art, it appears that it does not in fact teach “wherein the mounting groove is open toward the front surface of the BSD-integrated mirror holder that faces the mirror without communicating with a back surface of the BSD-integrated mirror holder.” This is discussed below as the reasons for allowance. The surrender generating limitations have not been completely removed, but are retained albeit in broader form, and the retained material was not well known in the art. The examiner therefore finds that retaining this material constitutes a material narrowing such that there is no improper recapture as to claims 14-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206930 to Minikey JR. et al. (“Minikey”) in view of US 2015/0232020 to Hellin Navarro et al. (“Hellin Navarro”).
Regarding claim 1:
A vehicle side mirror, comprising: 
a mirror;
a mirror housing in which the mirror is installed; and
Minikey discloses in Fig. 3 a vehicle side mirror comprising a mirror 301 and discloses that various elements are positioned within a mirror housing. [0023]. 

a blind spot detection (BSD)-integrated mirror holder which supports the mirror and includes a mounting groove formed in a front surface of the BSD-integrated mirror holder that faces the mirror, 
Element 305 may be considered a BSD-integrated mirror holder which supports the mirror and includes a mounting groove 309 formed in a front surface that faces the mirror. [0023]-[0024].

wherein a BSD module configured to provide a warning regarding a danger in a blind spot on a rear lateral side of a vehicle is disposed in the mounting groove, 
The lighting module 307 can be a BSD module that provides a warning regarding a danger in a blind spot. [0024], [0035].

wherein the BSD module includes: 
a printed circuit board (PCB) installed on an inner surface of the mounting groove; one or more light sources mounted on a surface of the PCB to irradiate light; and 
a lens installed in front of the light sources to direct light irradiated from the light sources in a predetermined direction, 


wherein a tape is attached onto a region of the lens and a region of the mounting groove, 
wherein the tape is formed as a closed curve that includes an open area at a position that corresponds to a center of the lens, and wherein one surface of the tape is attached to both a periphery of the lens and a periphery of the mounting groove to provide a sealing between the lens and the mounting groove, and 
the other surface of the tape abuts the mirror.
Minikey mentions an adhesive, [0030], though its details are not clearly described. Hellin Navarro shows a tape 02 that is attached around a BSD module 01 and is formed as a closed curve that includes an open area that corresponds to a center of the module. It would have been obvious to a person of ordinary skill to include such a tape to ensure that the various parts are securely held in the appropriate place. When done in Minikey’s device, the open area of the tape will correspond to the center of the lens, and the various edges of the tape would abut the edges of the lens and mounting groove as claimed on one face, and the mirror on the other. 

Regarding claim 2, the lights in Minikey are LEDs. [0025]-[0026].
Regarding claim 4, the BSD-integrated mirror holder further includes: a connector 315 inserted into a connector insertion groove 317 formed in the front surface that faces the mirror to 
Regarding claim 5, Minikey discloses that the wire 313 has a first end connected to the connector and a second end connected to the PCB. [0024]
Regarding claim 6, as can be seen in Fig. 3 of Minikey the recess 317 has a plurality of hook protrusions for coupling and fixing the connector.
Regarding claim 7, Hellin Navarro shows a plurality of fitting protrusions 11a-b for coupling and fixing the wire. [0033]
Regarding claim 8: wherein a tape is attached along the wire insertion groove; and claim 11: wherein the tape covers a connection region between the PCB and a wire that extends from the PCB to prevent the connection region from being exposed toward the mirror. Hellin Navarro does not describe the tape being located exactly in these positions. However, it would have been obvious to a person of ordinary skill to locate the tape in any position to ensure that the various parts are secure. Minikey ([0030]) and Hellin Navarro (element 09) additionally show other adhesives that may be considered to be in the claimed locations, and it would have been obvious to include them in any such location as desired by a person of ordinary skill to ensure secure components.
Regarding claim 9, Minikey disclosed that indicia providing driver assist technology may be etched into the mirror glass. [0023]-[0024]. 
Regarding claim 10, Minikey discloses that it was known for blind spot detection modules to display a particular alert symbol, i.e. a warning, while another vehicle is in the blind spot. [0003]-[0007], [0035]-[0036]. 
. 

Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minikey and Hellin Navarro as applied to the parent claims above, and further in view of US 2005/0265037 to Newton et al. (“Newton”).
First, as an alternative to the above rejection of claim 12, perhaps one may consider that the protruding tip of optic 605 in Minikey is not a “guide rib” as claimed. Newton, however, discloses such a guide rib, and it would have been obvious to include it as a part of Minikey’s optics, for the same reasons discussed below as to claim 13.
Regarding claim 13, Hellin Navarro and Minikey do not show that the tip end of the guide rib of the lens contacts the PCB; the edge of the guide rib in Minikey appears to be just short of the PCB. Newton describes a similar system where light sources are incorporated into a vehicle rearview mirror assembly. Figs. 2g-h show a PCB 201g-h having light sources 241h-247h and an optics block 240g-h including various pins that hold the optics in place relative to the PCB, including spacers 240g3-h3 which “cooperate with” or contact the PCB. [0037]. It would have been obvious to include such various pins and tabs, such as these spacers, to secure the elements in a desired relationship, because accurate positioning of the elements is desirable, as taught by Newton. When that is done a tip end of the guide rib contacts the PCB as claimed.

Allowable Subject Matter
Claims 14-17 are allowable over the prior art subject to the issues noted above. The following is a statement of reasons for the indication of allowable subject matter:  
There is not taught or disclosed in the prior art a vehicle side mirror as claimed having a blind spot detection (BSD)-integrated mirror holder which supports the mirror and includes a mounting groove formed in a front surface of the BSD-integrated mirror holder that faces the mirror, a BSD module disposed in the mounting groove, wherein the mounting groove is open toward the front surface of the BSD-integrated mirror holder that faces the mirror without communicating with a back surface of the BSD-integrated mirror holder. 
In other words, the groove does not go all the way through the holder. See groove 132 of Fig. 6, which is closed and does not go through the holder so that the module disposed therein may be protected from water and the like. For example, in Minikey the groove 309 holding the BSD module goes all the way through holder 305, so the groove communicates with a back surface, unlike the claim. This is representative of the prior art.

Pertinent Art
The art cited but not relied upon show other examples of vehicle side mirrors having blind spot detection.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘308 patent is or was involved. This would include interferences, reissues, reexaminations, and litigation. Applicant is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This assumes that, if there is any amendment, the examiner’s exemplary error statement remains applicable to the claims as amended. The exemplary statement is consistent with an assumed correction to claim 1 to overcome the recapture problem below, but applicant should change the statement if any changes to the claims make it irrelevant. Applicant may also of course choose its own error statement.